Order entered November 16, 2022




                                     In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                              No. 05-21-00935-CV

                   IN THE INTEREST OF G.K., A CHILD

              On Appeal from the 330th Judicial District Court
                           Dallas County, Texas
                   Trial Court Cause No. DF-19-16123

                                    ORDER

      On the Court’s own motion, this case is removed from submission on

December 13, 2022. The case will be reset for submission in due course.


                                           /s/   ROBERT D. BURNS, III
                                                 CHIEF JUSTICE